PER CURIAM.
An order was entered in this proceeding on the 25th day of February, 1966, that the petition of the applicant for admission to the Bar under the diploma privilege be granted subject to investigation and determination of the Florida Board of Bar Examiners that said petitioner is of good moral character and fitness which would entitle him to be admitted to the Bar.
The Florida Board of Bar Examiners has now filed a petition for rehearing in which it is alleged that the Board’s rules do not cover certain procedural matters inherent in further processing the application of said applicant, and specifically propounds the following three questions to the Court for their guidance:
“1. Is the Board prohibited from using the investigation of the State Board of Law Examiners in making further investigation as to the character and fitness of the applicant, and/or using the results of said investigation in its consideration and determination of the present character and fitness of the applicant?
“2. May the Board require a new application of the applicant? The only ap*464plication made by the applicant was to the State Board of Law Examiners.
“3. May the Board require of the applicant the deposit of a fee not to exceed $500.00 (Five Hundred Dollars), to be used to bring to date the investigation as to the character and fitness of the applicant since 1950; the unused portion thereof to be refunded to the applicant. Section 60, Rule V, Rules and Regulations of The Florida Board of Bar Examiners provides:
“ ‘Upon a showing of need therefor by the Board the Court may order any applicant for admission to the examination or any applicant for registration to pay over to the Board additional sums necessary in the conduct of any inquiry and investigation into the character, fitness and general qualifications of such applicant.’ ”
Upon consideration of said petition for rehearing, it is ordered that the Board of Bar Examiners may, in connection with the investigation as to the character and fitness of the applicant to be conducted by them in accordance with this order and the rules governing such matters, make use of the investigation of the State Board of Law Examiners which appear in the records and files of said Board now in the custody of the Florida Board of Bar Examiners.
It is further ordered that the Board of Bar Examiners may require the applicant to make a new application for admission and answer all questions therein insofar as they may be pertinent to the situation revealed by the record in this proceeding.
It is further ordered that the Board of Bar Examiners may require of the applicant at or prior to the time of the filing of his application a deposit of $500.00 to defray the expense of conducting to conclusion an investigation as to the applicant’s character and fitness since 1950. Any sums remaining in the hands of the Board after such examination shall be refunded to the applicant.
It is so ordered.
THORNAL, C. J., and THOMAS, ROBERTS, DREW and ERVIN, JJ., concur.